DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-20 are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: “642”, “644”, and “646” in Fig. 6; ‘940C” in Fig. 9; “948” in Fig. 9B; “1120a” in Fig. 11B; and “1122” in Fig. 11C.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “990” has been used to designate both the shaft as per ¶88 and the entire instrument.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the terms like “da Vinci” in ¶34, which is a trade name or a mark used in commerce, has been noted in this application.  Such terms should be accompanied by the generic terminology; furthermore such terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 1 is objected to because of the following informalities: “exeeds” in line 12 should be “exceeds”; and “exeed” in line 15 should be “exceed”.  Appropriate correction is required. 
Claim 11 is objected to because of the following informalities: “exeeds” in line 7 should be “exceeds”; and “exeed” in line 11 should be “exceed”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6, 8, 10-12, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nowlin (US Pub. No. 2007/0013336).

As per Claim 1, Nowlin discloses a system (200, 300) (Figs. 1A-1B; ¶56-58) comprising:
a first actuator (as per one of “motors of the manipulator” in ¶66);
a second actuator (as per another of “motors of the manipulator” in ¶66); and
a controller (210) (Fig. 1A; ¶56, 59, 61, 93);
wherein the controller (210) is configured to:
command the first actuator (as per one of “motors of the manipulator” in ¶66) to maintain (as per “the processor drives on or more joints of the manipulator assembly so that link 518 … remains at a fixed position” in ¶78) a first mechanical degree of freedom (as per one of 515) of an instrument (524) at a first position (as per initial position of one of 515) (Figs. 8, 8A-D; ¶71-80);
command the second actuator (as per another of “motors of the manipulator” in ¶66) to maintain (as per “the processor drives on or more joints of the manipulator assembly so that link 518 … remains at a fixed position” in ¶78) a second mechanical degree of freedom (as per another of 515) of the instrument (524) at a second position (as per initial position of another of 515) (Figs. 8, 8A-D; ¶71-80);
detect, at the first actuator (as per one of “motors of the manipulator” in ¶66) while the first actuator (as per one of “motors of the manipulator” in ¶66) is maintaining (as per “the processor drives on or more joints of the manipulator assembly so that link 518 … remains at a fixed position” in ¶78) the first mechanical degree of freedom (as per one of 515) at the first position (as per initial position of one of 515), a first manual actuation (as per “manually articulate the manipulator” replacing one of clutch inputs 516a, 516b, 516c in ¶80) of the first actuator (as per one of “motors of the manipulator” in ¶66) that exeeds a first threshold (as per “appropriate haptic threshold” in ¶80) (Figs. 8, 8A-D; ¶71-83);
detect, at the second actuator (as per another of “motors of the manipulator” in ¶66) while the second actuator (as per another of “motors of the manipulator” in ¶66) is maintaining the second mechanical degree of freedom (as per another of 515) at the second position (as per initial position of another of 515), a second manual actuation (as per “manually articulate the manipulator” replacing another of clutch inputs 516a, 516b, 516c in ¶80) of the second actuator (as per another of “motors of the manipulator” in ¶66) that does not exeed a second threshold (as per another “appropriate haptic threshold” in ¶80) (Figs. 8, 8A-D; ¶71-83); and
in response to detecting that the first manual actuation (as per “manually articulate the manipulator” replacing one of clutch inputs 516a, 516b, 516c in ¶80) exceeds the first threshold (as per “appropriate haptic threshold” in ¶80) and the second manual actuation (as per “manually articulate the manipulator” replacing another of clutch inputs 516a, 516b, 516c in ¶80) does not exceed the second threshold (as per another “appropriate haptic threshold” in ¶80), terminate (as per “maintained unless the forces applied at the cannula exceeds the threshold” in ¶81) the command to the first actuator (as per one of “motors of the manipulator” in ¶66) to maintain the first mechanical degree of freedom (as per one of 515) at the first position (as per initial position of one of 515) (Figs. 8, 8A-D; ¶71-83).

As per Claim 2, Nowlin further discloses wherein the first manual actuation (as per “manually articulate the manipulator” replacing one of clutch inputs 516a, 516b, 516c in ¶80) is caused by user actuation of a mechanical feature (as per “haptic threshold-exceeding forces against appropriate structures” in ¶80) of the instrument (524) (Figs. 8, 8A-D; ¶71-83).

As per Claim 6, Nowlin further discloses wherein to terminate (as per “maintained unless the forces applied at the cannula exceeds the threshold” in ¶81) the command to the first actuator (as per one of “motors of the manipulator” in ¶66) to maintain the first mechanical degree of freedom (as per one of 515) at the first position (as per initial position of one of 515), the controller (210) is configured to permit a movement of the first mechanical degree of freedom (as per one of 515) from the first position (as per initial position of one of 515) to a third position (as per “allow the port to be moved to a new position” in ¶81) (Figs. 8, 8A-D; ¶71-83).

As per Claim 8, Nowlin further discloses wherein to terminate (as per “maintained unless the forces applied at the cannula exceeds the threshold” in ¶81) the command to the first actuator (as per one of “motors of the manipulator” in ¶66) to maintain the first mechanical degree of freedom (as per one of 515) at the first position (as per initial position of one of 515), the controller (210) is configured to command the first actuator (as per one of “motors of the manipulator” in ¶66) to oppose but not prevent a movement (as per “optionally while constraining manipulator movement” in ¶81) of the first mechanical degree of freedom (as per one of 515) resulting from the first manual actuation (as per “manually articulate the manipulator” replacing one of clutch inputs 516a, 516b, 516c in ¶80) (Figs. 8, 8A-D; ¶71-83).


As per Claim 10, Nowlin further discloses wherein the controller (210) is further configured to terminate (as per “maintained unless the forces applied at the cannula exceeds the threshold” in ¶81) the command to the second actuator (as per another of “motors of the manipulator” in ¶66) to maintain the second mechanical degree of freedom (as per another of 515) at the second position (as per initial position of another of 515) (Figs. 8, 8A-D; ¶71-83).

As per Claim 11, Nowlin discloses a method (as per operation of workstation 200 and surgical station 300) (Figs. 1A-1B; ¶56-58) comprising:
commanding a first actuator (as per one of “motors of the manipulator” in ¶66) to maintain (as per “the processor drives on or more joints of the manipulator assembly so that link 518 … remains at a fixed position” in ¶78) a first mechanical degree of freedom (as per one of 515) of an instrument (524) at a first position (as per initial position of one of 515) (Figs. 8, 8A-D; ¶71-80);
commanding a second actuator (as per another of “motors of the manipulator” in ¶66) to maintain (as per “the processor drives on or more joints of the manipulator assembly so that link 518 … remains at a fixed position” in ¶78) a second mechanical degree of freedom (as per another of 515) of the instrument (524) at a second position (as per initial position of another of 515) (Figs. 8, 8A-D; ¶71-80);
detecting, at the first actuator (as per one of “motors of the manipulator” in ¶66) while the first actuator (as per one of “motors of the manipulator” in ¶66) is maintaining (as per “the processor drives on or more joints of the manipulator assembly so that link 518 … remains at a fixed position” in ¶78) the first mechanical degree of freedom (as per one of 515) at the first position (as per initial position of one of 515), a first manual actuation (as per “manually articulate the manipulator” replacing one of clutch inputs 516a, 516b, 516c in ¶80) of the first actuator (as per one of “motors of the manipulator” in ¶66) that exeeds a first threshold (as per “appropriate haptic threshold” in ¶80) (Figs. 8, 8A-D; ¶71-83); 
detecting, at the second actuator (as per another of “motors of the manipulator” in ¶66) while the second actuator (as per another of “motors of the manipulator” in ¶66) is maintaining the second mechanical degree of freedom (as per another of 515) at the second position (as per initial position of another of 515), a second manual actuation (as per “manually articulate the manipulator” replacing another of clutch inputs 516a, 516b, 516c in ¶80) of the second actuator (as per another of “motors of the manipulator” in ¶66) that does not exeed a second threshold (as per another “appropriate haptic threshold” in ¶80) (Figs. 8, 8A-D; ¶71-83); and
in response to the detecting that the first manual actuation (as per “manually articulate the manipulator” replacing one of clutch inputs 516a, 516b, 516c in ¶80) exceeds the first threshold (as per “appropriate haptic threshold” in ¶80) and the second manual actuation (as per “manually articulate the manipulator” replacing another of clutch inputs 516a, 516b, 516c in ¶80) does not exceed the second threshold (as per another “appropriate haptic threshold” in ¶80), terminating (as per “maintained unless the forces applied at the cannula exceeds the threshold” in ¶81) the commanding of the first actuator (as per one of “motors of the manipulator” in ¶66) to maintain the first mechanical degree of freedom (as per one of 515) at the first position (as per initial position of one of 515) (Figs. 8, 8A-D; ¶71-83).

As per Claim 12, Nowlin further discloses wherein the first manual actuation (as per “manually articulate the manipulator” replacing one of clutch inputs 516a, 516b, 516c in ¶80) is caused by user actuation of a mechanical feature (as per “haptic threshold-exceeding forces against appropriate structures” in ¶80) of the instrument (524) (Figs. 8, 8A-D; ¶71-83).

As per Claim 16, Nowlin further discloses wherein terminating (as per “maintained unless the forces applied at the cannula exceeds the threshold” in ¶81) the commanding of the first actuator (as per one of “motors of the manipulator” in ¶66) to maintain the first mechanical degree of freedom (as per one of 515) at the first position (as per initial position of one of 515) comprises permitting a movement of the first mechanical degree of freedom (as per one of 515) from the first position as per initial position of one of 515) to a third position (as per “allow the port to be moved to a new position” in ¶81) (Figs. 8, 8A-D; ¶71-83).

As per Claim 18, Nowlin further discloses wherein terminating (as per “maintained unless the forces applied at the cannula exceeds the threshold” in ¶81) the commanding of the first actuator (as per one of “motors of the manipulator” in ¶66) to maintain the first mechanical degree of freedom (as per one of 515) at the first position (as per initial position of one of 515) comprises commanding the first actuator (as per one of “motors of the manipulator” in ¶66) to oppose but not prevent a movement (as per “optionally while constraining manipulator movement” in ¶81) of the first mechanical degree of freedom (as per one of 515) resulting from the first manual actuation (as per “manually articulate the manipulator” replacing one of clutch inputs 516a, 516b, 516c in ¶80) (Figs. 8, 8A-D; ¶71-83).

As per Claim 20, Nowlin further discloses terminating (as per “maintained unless the forces applied at the cannula exceeds the threshold” in ¶81) the commanding to the second actuator (as per another of “motors of the manipulator” in ¶66) to maintain the second mechanical degree of freedom (as per another of 515) at the second position (as per initial position of another of 515) (Figs. 8, 8A-D; ¶71-83).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nowlin (US Pub. No. 2007/0013336) in view of Suarez (US Pub. No. 2010/0168723).

As per Claim 3, Nowlin discloses all limitations of Claim 2.  Nowlin does not expressly disclose wherein the mechanical feature is a lever or a socket head.
Suarez discloses a system for an end effector (100) in which a hand switch (502) provides control of on/off operation and/or speed control of a motor (500) that engages a tool bit (400) for performing surgical tasks on a patient (Figs. 1-2, 4; ¶29-32, 37-38).  The hand switch (502) also includes a biasing element in the form of a compression spring (510) that is configured to bias the hand switch (502) away from the main body (202) of the end effector (100) (Figs. 4-5; ¶37-40).  The hand switch (502) also includes a magnet (512) monitored by a sensor element by which the motor (500) operates at speeds corresponding to positioning of the hand switch (502) (Figs. 4-5; ¶39-40).  As such, Suarez discloses a mechanical feature in the form of a lever (as per biased switch 502).  In this way, the operator activates the motor (500) by actuating the hand switch (502) with sufficient force to overcome the biasing force of the compression spring (510) (¶40).  Like Nowlin, Suarez is concerned with surgical instruments.
Therefore, from these teachings of Nowlin and Suarez, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Suarez to the system of Nowlin in order to reduce the cost of the system in the event that the hand switch system of Suarez is cheaper to implement than the haptic structure as per Nowlin.

As per Claim 4, Nowlin discloses all limitations of Claim 2.  Nowlin does not expressly disclose wherein the mechanical feature is coupled to the first mechanical degree of freedom by one or more of a pullwire, a tendon, a pulley, or a gear.
See rejection of Claim 3 for discussion of teachings of Suarez.  Suarez further discloses wherein the tool bit (400) is coupled to the motor (500) by way of a shank that is received within the drive shaft (514) of the motor (500) (Fig. 5; ¶41).  In this way, Suarez discloses wherein the mechanical feature (as per biased switch 502) is coupled to the first mechanical degree of freedom (as per actuation of tool bit 400) by a gear (as per interface between tool bit 400 and drive shaft 514).
Therefore, from these teachings of Nowlin and Suarez, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Suarez to the system of Nowlin in order to reduce the cost of the system in the event that the hand switch, tool bit, and drive shaft system of Suarez is cheaper to implement than corresponding structure as per Nowlin.

As per Claim 13, Nowlin discloses all limitations of Claim 12.  Nowlin does not expressly disclose wherein the mechanical feature is a lever or a socket head.
Suarez discloses a system for an end effector (100) in which a hand switch (502) provides control of on/off operation and/or speed control of a motor (500) that engages a tool bit (400) for performing surgical tasks on a patient (Figs. 1-2, 4; ¶29-32, 37-38).  The hand switch (502) also includes a biasing element in the form of a compression spring (510) that is configured to bias the hand switch (502) away from the main body (202) of the end effector (100) (Figs. 4-5; ¶37-40).  The hand switch (502) also includes a magnet (512) monitored by a sensor element by which the motor (500) operates at speeds corresponding to positioning of the hand switch (502) (Figs. 4-5; ¶39-40).  As such, Suarez discloses a mechanical feature in the form of a lever (as per biased switch 502).  In this way, the operator activates the motor (500) by actuating the hand switch (502) with sufficient force to overcome the biasing force of the compression spring (510) (¶40).  Like Nowlin, Suarez is concerned with surgical instruments.
Therefore, from these teachings of Nowlin and Suarez, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Suarez to the system of Nowlin in order to reduce the cost of the system in the event that the hand switch system of Suarez is cheaper to implement than the haptic structure as per Nowlin.

As per Claim 14, Nowlin discloses all limitations of Claim 12.  Nowlin does not expressly disclose wherein the mechanical feature is coupled to the first mechanical degree of freedom by one or more of a pullwire, a tendon, a pulley, or a gear.
See rejection of Claim 13 for discussion of teachings of Suarez.  Suarez further discloses wherein the tool bit (400) is coupled to the motor (500) by way of a shank that is received within the drive shaft (514) of the motor (500) (Fig. 5; ¶41).  In this way, Suarez discloses wherein the mechanical feature (as per biased switch 502) is coupled to the first mechanical degree of freedom (as per actuation of tool bit 400) by a gear (as per interface between tool bit 400 and drive shaft 514).
Therefore, from these teachings of Nowlin and Suarez, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Suarez to the system of Nowlin in order to reduce the cost of the system in the event that the hand switch, tool bit, and drive shaft system of Suarez is cheaper to implement than corresponding structure as per Nowlin.

Claims 5, 7, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nowlin (US Pub. No. 2007/0013336) in view of Bowling (US Pub. No. 2014/0039517).

As per Claim 5, Nowlin discloses all limitations of Claim 1.  Nowlin further discloses wherein to detect the first manual actuation of the first actuator that exceeds the first threshold, the controller is configured to determine an electrical current supplied to the first actuator.
Bowling discloses a manipulator (50) used to apply a surgical instrument (160) (Fig. 1; ¶60) in which an instrument controller (132) supplies and monitors the current drawn by the instrument (160) (Fig. 11; ¶91, 158).  In this way, the controller (132) monitors and applies an appropriate amount of torque to the instrument (160) (¶158).  Like Nowlin, Bowling is concerned with surgical instrument control systems.
Therefore, from these teachings of Nowlin and Bowling, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Bowling to the system of Nowlin since doing so would provide the instrument with an appropriate amount of torque.

As per Claim 7, Nowlin discloses all limitations of Claim 1.  Nowlin does not expressly disclose wherein to terminate the command to the first actuator to maintain the first mechanical degree of freedom at the first position, the controller is configured to discontinue a supply of electrical power to the first actuator.
See rejection of Claim 5 for discussion of teachings of Bowling.  In one embodiment, the instrument controller (132) selectively deactivates instrument power to deactivate the instrument (¶418).
Therefore, from these teachings of Nowlin and Bowling, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Bowling to the system of Nowlin since doing so would provide the instrument with an appropriate amount of torque.

As per Claim 15, Nowlin discloses all limitations of Claim 11.  Nowlin does not expressly disclose wherein detecting the first manual actuation of the first actuator that exceeds the first threshold comprises determining an electrical current supplied to the first actuator.
Bowling discloses a manipulator (50) used to apply a surgical instrument (160) (Fig. 1; ¶60) in which an instrument controller (132) supplies and monitors the current drawn by the instrument (160) (Fig. 11; ¶91, 158).  In this way, the controller (132) monitors and applies an appropriate amount of torque to the instrument (160) (¶158).  Like Nowlin, Bowling is concerned with surgical instrument control systems.
Therefore, from these teachings of Nowlin and Bowling, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Bowling to the system of Nowlin since doing so would provide the instrument with an appropriate amount of torque.

As per Claim 17, Nowlin discloses all limitations of Claim 11.  Nowlin does not expressly disclose wherein terminating the commanding of the first actuator to maintain the first mechanical degree of freedom at the first position comprises discontinuing a supply of electrical power to the first actuator.
See rejection of Claim 15 for discussion of teachings of Bowling.  In one embodiment, the instrument controller (132) selectively deactivates instrument power to deactivate the instrument (¶418).
Therefore, from these teachings of Nowlin and Bowling, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Bowling to the system of Nowlin since doing so would provide the instrument with an appropriate amount of torque.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nowlin (US Pub. No. 2007/0013336) in view of Kostrzewski (US Pub. No. 2015/0100066).

As per Claim 9, Nowlin discloses all limitations of Claim 1.  Nowlin does not expressly disclose wherein the controller is further configured to present a notification that a manual actuation of the instrument is being attempted.
Nowlin discloses a surgical robot (102) (Fig. 1; ¶64-68) that includes a control panel (900) (Fig. 9; ¶118).  The control panel (900) includes a status display (904) that selectively outputs information including CHECKING, OK, or ERROR (Fig. 9; ¶118).  In this way, the panel (900) describes the operational status of the robot (102) (Fig. 9; ¶118).  Like Nowlin, Kostrzewski is concerned with surgical robots.
Therefore, from these teachings of Nowlin and Kostrzewski, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kostrzewski to the system of Nowlin since doing so would enhance the system by describing operational status.

As per Claim 19, Nowlin discloses all limitations of Claim 11.  Nowlin does not expressly disclose presenting a notification that a manual actuation of the instrument is being attempted.
Nowlin discloses a surgical robot (102) (Fig. 1; ¶64-68) that includes a control panel (900) (Fig. 9; ¶118).  The control panel (900) includes a status display (904) that selectively outputs information including CHECKING, OK, or ERROR (Fig. 9; ¶118).  In this way, the panel (900) describes the operational status of the robot (102) (Fig. 9; ¶118).  Like Nowlin, Kostrzewski is concerned with surgical robots.
Therefore, from these teachings of Nowlin and Kostrzewski, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kostrzewski to the system of Nowlin since doing so would enhance the system by describing operational status.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664